DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 72, 78-87 are still at issue and are present for examination. 
Election/Restrictions

Applicant’s election of Group II in the reply filed on 11/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
During a telephone conversation with Katherine Grasso (on behalf of Brenda Herschbach Jarrell) on 11/23/2022 a provisional election was made without traverse to prosecute the invention of Species Group 1 species: E507 and K346 and Species Group 2 species: SEQ ID NO:48, claims 72, 78, 80-87.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 79 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, on 3/22/2021, 7/15/2021 and 11/3/2022 are acknowledged.  Those references considered have been initialed.

Specification
The disclosure is objected to because of the following informalities: 
The use of the terms Triton (page 39, line 2), Tween (page 39, line 2) and Sepharose (page 34, lines 9, 10 and 12), which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 72 and 78, 80-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,315,787.  Although the claims at issue are not identical, they are not patentably distinct from each other because 1-19 of U.S. Patent No. 9,315,787 drawn to a DNA polymerase whose amino acid sequence is at least 95% identical to that of SEQ ID NO:38, but differs from SEQ ID NO:38 at a position corresponding to F749 of SEQ ID NO:38 and furthermore differs from SEQ ID NO:38 by at least two additional amino acids at positions corresponding to at least two of A61, K346, 5357, E507 or I707 of SEQ ID NO:38 anticipates/makes obvious claims 28-32 and 46 drawn to a modified Taq polymerase comprising amino acid substitutions of E507K and F749J and at least one additional amino acid substitution selected from the group consisting of A61T, K346E, S357C, and I707M anticipates instant claims 72 and 78, 80-87 drawn to a kit comprising: (i) a package unit with a container comprising a modified Taq DNA polymerase whose amino acid sequence shares at least 95% identity with that of SEQ ID NO: 48, including in that it has L at a position corresponding to F749 of a reference Taq DNA polymerase of SEQ ID NO: 38, and in that it has at least two other amino acid substitutions at positions relative SEQ ID NO: 38, which substitutions are selected from the group consisting of T at 61, E at 346, C at 357, K at 507, M at 707 and combinations thereof; and (ii) instructions

Prior art of Record
Art of record not used in a rejection is included herein:
Hogrefe et al. US 9,523,085, which was prior published as US 2011/0027833 A1 (Pub date: Feb 3, 2011) and claims priority to provisional application No. 61/230,275 filed July 31, 2009, teaches a modified Taq DNA polymerase with an E507K mutation, an E734G mutation, and/or an F749I mutation.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
11/26/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652